Citation Nr: 1515502	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a neck injury.

2.  Entitlement to service connection for a neck disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), Veteran's spouse, Veteran's son


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1982 to August 1985, and from August 1986 to June 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the claim to reopen service connection for residuals of a neck injury.  The agency of original jurisdiction (AOJ) is the VA RO in Atlanta, Georgia.  A claim to reopen service connection for a neck disorder was received in March 2008.   

Service connection for a neck disorder was previously denied by the RO in January 2007, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R.		 § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The most recent statement of the case, dated in November 2011, does not include review of an April 2012 VA examination report, lay statements submitted by the Veteran in January 2012, or private treatment records submitted in February 2015.  The Board is reopening and granting service connection for a neck disability, constituting a full grant of the benefit sought on appeal; therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  In February 2015, the Veteran testified at a Board videoconference hearing at the local RO in Atlanta, Georgia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (see October 2009 written statement by the Veteran), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision, in pertinent part, denied service connection for a neck disorder on the basis that there was no evidence of a current neck disability.

2.  The evidence received since the September 2005 rating decision relates to an unestablished fact of a current neck disability

3.  The Veteran's currently diagnosed cervical spine degenerative joint disease, facet syndrome, spondylo myelopathy, muscle spasm, and genetic torsion dystonia had its onset in service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision to deny service connection for a neck disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cervical spine degenerative joint disease, facet syndrome, spondylo myelopathy, muscle spasm, and genetic torsion dystonia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board reopens and grants service connection for a neck disability, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Reopening Service Connection for a Neck Disorder

The Veteran seeks to reopen service connection for a neck disorder.  The original claim for service connection, initially filed in January 2006, was originally denied in a January 2007 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the January 2007 rating decision, the RO, in pertinent part, denied service connection for a neck disorder on the basis that there was no evidence of a current disability.  The pertinent evidence of record at the time of the January 2007 rating decision includes service treatment records, a February 2006 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the January 2007 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a neck disorder.  An April 2012 VA examination report notes a diagnosis of cervical spine degenerative joint disease.  The Board finds that this evidence, received after the January 2007 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current neck disability, i.e., cervical spine degenerative joint disease (a necessary element for service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence of current neck disability raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a neck disorder.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the January 2007 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the January 2007 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for a Neck Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with degenerative joint disease of the cervical spine, which is a form of arthritis.  See April 2012 VA examination report.  Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski,  2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision citing Webster's Desk Dictionary 501 (1986)).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply to the extent that the Veteran's current neck disabilities include degenerative joint disease.

As adjudicated below, the Board is granting service connection for a neck disability based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theories of presumptive service connection based continuity of symptomatology or for a "chronic" disease in service (38 C.F.R.	 § 3.303(b)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The Veteran essentially contends that he injured his neck when he fell off a ladder in October 2003 (during service) and that symptoms of neck pain attributable to his neck disabilities have continued since service separation.  See October 2009 notice of disagreement, January 2012 substantive appeal (on a VA Form 9), February 2015 Board hearing transcript.  

First, the evidence demonstrates that the Veteran has current diagnosed cervical spine degenerative joint disease.  See April 2012 VA examination report.  Private treatment records dated from 2005 to 2007 note diagnoses of cervical facet syndrome.  In a February 2008 letter, Dr. B.B. notes that he has treated the Veteran for two years for cervical spondylo myelopathy, muscle spasm, and genetic torsion dystonia.

Next, the evidence of record demonstrates that the Veteran experienced an in-service neck injury.  October 2003 service treatment records reflect that the Veteran fell off a ladder and injured his left shoulder, left elbow, left knee, neck, and back.  In a March 2004 report of medical assessment, the Veteran reported, and the reviewing physician confirmed, continued neck pain since the October 2003 fall.  In a March 2005 report of medical history for the purpose of retirement, the Veteran endorsed recurrent and worsening neck pain since the October 2003 fall.  Private treatment records, dated from April to June 2005 (during service), reflect that the Veteran sought continued treatment for chronic neck pain.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed neck disabilities had their onset in service.  The Veteran has made credible statements that symptoms of the neck disabilities onset in service that is supported by the other evidence of record.  See October 2009 notice of disagreement, January 2012 substantive appeal (on a VA Form 9), February 2015 Board hearing transcript.  At the February 2015 Board hearing, the Veteran's spouse and son testified that the Veteran had neck problems since the October 2003 in-service fall.  

Private treatment records from 2005 to 2007 note that the Veteran consistently reported neck pain as well as diagnoses of cervical facet syndrome.  The April 2012 VA examiner, after review of the claims file, opined that it is as likely as not that the Veteran's neck disabilities are associated with his 2003 in-service fall because the Veteran's neck became symptomatic at the time of, and symptoms of pain continued since, the original injury.  

The finding of in-service onset is supported by the other evidence of record, specifically, the April 2012 VA examination report and 2005 to 2007 private treatment records.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, service connection for cervical spine degenerative joint disease, facet syndrome, spondylo myelopathy, muscle spasm, and genetic torsion dystonia is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cervical spine degenerative joint disease, facet syndrome, spondylo myelopathy, muscle spasm, and genetic torsion dystonia is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


